722 S.E.2d 608 (2012)
MUSSA
v.
Palmer-MUSSA.
No. 10A12-1.
Supreme Court of North Carolina.
March 12, 2012.
Steven K. Griffith, Cary, for Mussa, Juma.
Matthew Nis Leerberg, Raleigh, for Palmer-Mussa, Nikki.
The following order has been entered on the motion filed on the 9th of March 2012 by Plaintiff-Appellee:
"Motion Allowed by order of the Court in conference, this the 12th of March 2012."
Plaintiff-Appellee shall have up to and including the 28th day of March 2012 to file and serve his/her brief with this Court.